                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 SOL IP, LLC,                                   §
                                                §
             Plaintiff,                         §
 v.                                             §
 AT&T MOBILITY LLC,                             §
                                                       Case No. 2:18-cv-00526-RWS-RSP
                                                §
             Defendant,                                LEAD CASE
                                                §
 ERICSSON INC. and NOKIA OF                     §
 AMERICA CORPORATION,                           §
             Intervenors.                       §
                                                §
 SPRINT COMMUNICATIONS                          §
 COMPANY L.P., SPRINT SOLUTIONS,                §
 INC., and SPRINT SPECTRUM L.P.,                §
                                                §
             Defendants,                               Case No. 2:18-cv-00527-RWS-RSP
                                                §
                                                       CONSOLIDATED CASE
 ERICSSON INC. and NOKIA OF                     §
 AMERICA CORPORATION,                           §
             Intervenors.                       §
                                                §
  VERIZON COMMUNICATIONS INC.                   §
  and CELLCO PARTNERSHIP d/b/a                  §
  VERIZON WIRELESS,                             §
                                                §
              Defendants,                              Case No. 2:18-cv-00528-RWS-RSP
                                                §
                                                       CONSOLIDATED CASE
  ERICSSON INC. and NOKIA OF                    §
  AMERICA CORPORATION,                          §
              Intervenors.                      §
                                                §

                                CLAIM CONSTRUCTION
                               MEMORANDUM AND ORDER
                              REGARDING “LTE B” PATENTS

       On December 5, 2019, the Court held a hearing to determine the proper construction of

disputed claim terms within the group of patents referred to by the parties as the “LTE B” Patents,

namely United States Patents No. 8,311,031, 8,320,565, 8,320,571, 9,144,064, 9,204,438,

9,496,976, 9,603,174, 9,888,435, 10,075,946, and 10,080,204. Having reviewed the arguments



                                                1
made by the parties at the hearing and in their claim construction briefing (Dkt. Nos. 206, 225 &

234),1 having considered the intrinsic evidence, and having made subsidiary factual findings about

the extrinsic evidence, the Court hereby issues this Claim Construction Memorandum and Order.

See Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc); Teva Pharm. USA,

Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).




1
 Citations to documents (such as the parties’ briefs and exhibits) in this Claim Construction
Memorandum and Order refer to the page numbers of the original documents rather than the page
numbers assigned by the Court’s electronic docket unless otherwise indicated.


                                                    2
                                                        TABLE OF CONTENTS

I. BACKGROUND ....................................................................................................................... 4
II. LEGAL PRINCIPLES ........................................................................................................... 5
III. THE PARTIES’ STIPULATED TERMS ........................................................................... 8
IV. CONSTRUCTION OF DISPUTED TERMS IN THE ’031, ’976, AND ’204 PATENTS
......................................................................................................................................................... 8
    (B)A. “cell search” Preambles ................................................................................................... 9
    (B)B. “cell group” and “group of cells” .................................................................................. 15
    (B)C. “synchronization sequence” Terms ............................................................................... 19
V. CONSTRUCTION OF DISPUTED TERMS IN THE ’565, ’571, ’064, ’438, AND ’435
PATENTS .................................................................................................................................... 28
    (B)D. “short sequence” ............................................................................................................ 28
    (B)E. “scrambled” and “scrambled with [a scrambling sequence]” ........................................ 33
VI. CONCLUSION .................................................................................................................... 39




                                                                            3
                                       I. BACKGROUND

       Plaintiff Sol IP, LLC (“Plaintiff” or “Sol”) has alleged patent infringement by Defendants

AT&T Mobility LLC, Sprint Communications Co. LP, Sprint Solutions, Inc., Sprint Spectrum LP,

and Cellco Partnership d/b/a Verizon Wireless (“Defendants”). At least for purposes of these claim

construction proceedings, the parties use “Defendants” to also include Intervenor Ericsson Inc.

(Dkt. No. 176 at 2; Dkt. No. 205 at 1 n.1) and Intervenor Nokia of America Corporation (see Dkt.

No. 240; see also Dkt. No. 243, Nov. 18, 2019 Order).

       Pursuant to the Court’s September 9, 2019 Order (Dkt. No. 173), Plaintiff grouped the

asserted patents into three groups, designated “LTE A” (or “LTE I”), “LTE B” (or “LTE II”) and

“WiFi.” Dkt. No. 202. The present Claim Construction Memorandum and Order addresses the

“LTE B” patents. These are United States Patents No. 8,311,031 (“the ’031 Patent”), 8,320,565

(“the ’565 Patent”), 8,320,571 (“the ’571 Patent”), 9,144,064 (“the ’064 Patent”), 9,204,438 (“the

’438 Patent”), 9,496,976 (“the ’976 Patent”), 9,603,174 (“the ’174 Patent”), 9,888,435 (“the ’435

Patent”), 10,075,946 (“the ’946 Patent”), and 10,080,204 (“the ’204 Patent”) (Dkt. No. 206, Exs.

B1–B10).

       Plaintiff submits that “[t]hese patents concern cellular communications, in particular

communications between base stations and mobile devices.” Dkt. No. 206 at 2. In particular,

Plaintiff submits that the LTE B patents relate to “cell search,” which is “the process of searching

a cell’s transmissions for synchronization signals that allow the user equipment to synchronize its

timing and get identifying information for the base station it is communicating with.” Id. Plaintiff

asserts that “[t]he cellular communication patents in this case relate to technologies incorporated

into 3GPP’s Long Term Evolution or LTE standards, also known as 4G.” Id.




                                                 4
       Shortly before the start of the December 5, 2019 hearing, the Court provided the parties

with preliminary constructions with the aim of focusing the parties’ arguments and facilitating

discussion. Those preliminary constructions are noted below within the discussion for each term.

                                   II. LEGAL PRINCIPLES

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips, 415 F.3d at 1312 (quoting

Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)).

Claim construction is clearly an issue of law for the court to decide. Markman v. Westview

Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). “In

some cases, however, the district court will need to look beyond the patent’s intrinsic evidence and

to consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841

(citation omitted). “In cases where those subsidiary facts are in dispute, courts will need to make

subsidiary factual findings about that extrinsic evidence.            These are the ‘evidentiary

underpinnings’ of claim construction that we discussed in Markman, and this subsidiary

factfinding must be reviewed for clear error on appeal.” Id. (citing Markman v. Westview

Instruments, Inc, 517 U.S. 370 (1996)).

       To determine the meaning of the claims, courts start by considering the intrinsic evidence.

See Phillips, 415 F.3d at 1313; see also C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858, 861

(Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d 1258,

1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the specification,

and the prosecution history. See Phillips, 415 F.3d at 1314; C.R. Bard, 388 F.3d at 861. Courts

give claim terms their ordinary and accustomed meaning as understood by one of ordinary skill in



                                                 5
the art at the time of the invention in the context of the entire patent. Phillips, 415 F.3d at 1312–

13; accord Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003).

       The claims themselves provide substantial guidance in determining the meaning of

particular claim terms. Phillips, 415 F.3d at 1314. First, a term’s context in the asserted claim can

be very instructive. Id. Other asserted or unasserted claims can aid in determining the claim’s

meaning because claim terms are typically used consistently throughout the patent.                Id.

Differences among the claim terms can also assist in understanding a term’s meaning. Id. For

example, when a dependent claim adds a limitation to an independent claim, it is presumed that

the independent claim does not include the limitation. Id. at 1314–15.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. at 1315

(quoting Markman, 52 F.3d at 979). “[T]he specification ‘is always highly relevant to the claim

construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a

disputed term.’” Phillips, 415 F.3d at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc., 90

F.3d 1576, 1582 (Fed. Cir. 1996)); accord Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313,

1325 (Fed. Cir. 2002). This is true because a patentee may define his own terms, give a claim term

a different meaning than the term would otherwise possess, or disclaim or disavow the claim scope.

Phillips, 415 F.3d at 1316. In these situations, the inventor’s lexicography governs. Id. The

specification may also resolve the meaning of ambiguous claim terms “where the ordinary and

accustomed meaning of the words used in the claims lack sufficient clarity to permit the scope of

the claim to be ascertained from the words alone.” Teleflex, 299 F.3d at 1325. But, “[a]lthough

the specification may aid the court in interpreting the meaning of disputed claim language,

particular embodiments and examples appearing in the specification will not generally be read into

the claims.” Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998)



                                                 6
(quoting Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); accord

Phillips, 415 F.3d at 1323.

       The prosecution history is another tool to supply the proper context for claim construction

because a patent applicant may also define a term in prosecuting the patent. Home Diagnostics,

Inc. v. Lifescan, Inc., 381 F.3d 1352, 1356 (Fed. Cir. 2004) (“As in the case of the specification, a

patent applicant may define a term in prosecuting a patent.”). “[T]he prosecution history (or file

wrapper) limits the interpretation of claims so as to exclude any interpretation that may have been

disclaimed or disavowed during prosecution in order to obtain claim allowance.” Standard Oil

Co. v. Am. Cyanamid Co., 774 F.2d 448, 452 (Fed. Cir. 1985).

       Although extrinsic evidence can be useful, it is “less significant than the intrinsic record in

determining the legally operative meaning of claim language.” Phillips, 415 F.3d at 1317

(citations and internal quotation marks omitted). Technical dictionaries and treatises may help a

court understand the underlying technology and the manner in which one skilled in the art might

use claim terms, but technical dictionaries and treatises may provide definitions that are too broad

or may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert

testimony may aid a court in understanding the underlying technology and determining the

particular meaning of a term in the pertinent field, but an expert’s conclusory, unsupported

assertions as to a term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic

evidence is “less reliable than the patent and its prosecution history in determining how to read

claim terms.” Id.

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig



                                                 7
Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). “A determination of claim indefiniteness is a

legal conclusion that is drawn from the court’s performance of its duty as the construer of patent

claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed. Cir. 2005)

(citations and internal quotation marks omitted), abrogated on other grounds by Nautilus, 134

S. Ct. 2120.

                         III. THE PARTIES’ STIPULATED TERMS

       The parties submitted in their September 11, 2019 P.R. 4-3 Joint Claim Construction and

Prehearing Statement that “[t]here are no currently agreed constructions.” Dkt. No. 176 at 2.

IV. CONSTRUCTION OF DISPUTED TERMS IN THE ’031, ’976, AND ’204 PATENTS

       The ’031 Patent, titled “Cell Search Method, Forward Link Frame Transmission Method,

Apparatus Using the Same and Forward Link Frame Structure,” issued on November 13, 2012,

and bears an earliest priority date of July 25, 2006. The Abstract of the ’031 Patent states:

       A method of and an apparatus therefor searching a cell in a mobile station of a
       communication system in which a plurality of cells are grouped into a plurality of
       cell groups, and each cell group includes at least two cells. The method includes
       detecting a primary synchronization signal and a secondary synchronization signal
       from a received signal, and identifying a cell based on a combination of the primary
       synchronization signal and the secondary synchronization signal. The secondary
       synchronization signal is related to the cell group to which the mobile station
       belongs and the primary synchronization signal is related to the cell to which the
       mobile station belongs within the cell group.

       The ’976 Patent and the ’204 Patent resulted from continuations based on the ’031 Patent,

and Plaintiff submits that these three patents “share a substantially similar specification.” Dkt. No.

206 at 4. Defendants submit that these patents “share an identical specification.” Dkt. No. 225 at

2.




                                                  8
(B)A. “cell search” Preambles


     “method of performing cell search in a mobile station of a wireless communication
                                          system”
                                   (’031 Patent, Claim 1)

 Plaintiff’s Proposed Construction                    Defendants’ Proposed Construction

 Preamble is not limiting;                            Preamble is limiting;
 Plain and ordinary meaning                               “method in a mobile station of a wireless
                                                      communication system for obtaining system
                                                      timing of the base station having the largest
                                                      reception signal and a cell identifier”


        “apparatus for performing cell search in a wireless communication system”
                                 (’031 Patent, Claim 8)

 Plaintiff’s Proposed Construction                    Defendants’ Proposed Construction

 Preamble is not limiting;                            Preamble is limiting;
 Plain and ordinary meaning                               “apparatus in a wireless communication
                                                      system for obtaining system timing of the base
                                                      station having the largest reception signal and
                                                      a cell identifier”


Dkt. No. 176-1 at 29–30; Dkt. No. 206 at 5; Dkt. No. 225 at 3; Dkt. No. 253-2 at 1 & 4.

       Shortly before the start of the December 5, 2019 hearing, the Court provided the parties

with the following preliminary construction for both of these disputed terms: “Not limiting.”

       (1) The Parties’ Positions

       Plaintiff argues that “Defendants’ position fails at the outset because the preambles are not

limiting.” Dkt. No. 206 at 6. Plaintiff also argues that “nothing in the claims or specification states

that using the base station with ‘the largest reception signal’ is a required or even an intended goal

of the invention.” Id.




                                                  9
        Defendants respond that “[t]he preambles provide antecedent basis and are necessary to

understand limitations in the claim bodies,” and “only Defendants’ construction faithfully captures

the specification’s explicit definition of ‘cell search.’” Dkt. No. 225 at 3. Defendants argue that

“Sol IP now seeks improperly to excise cell search—the heart of the patent’s alleged ‘present

invention’—from the claims.” Id. at 4.

        Plaintiff replies that “nothing suggests the patentee was seeking to redefine ‘cell search.’”

Dkt. No. 234 at 2. Plaintiff also cites extrinsic evidence that Plaintiff argues “clearly distinguishes

between cell search (synchronization with a cell) and cell selection (finding ‘a suitable cell’).” Id.

at 3 (citing Dkt. No. 206-12, Ericsson LTE L13 Radio Network Functionality Student Book at

100–02); see id. at 2–3. Finally, Plaintiff reiterates that “cell search” is not limiting because

“Defendants cannot show that limiting the claims to ‘cell search’ is necessary to understand them.”

Id. at 3.

        At the December 5, 2019 hearing, Defendants argued that finding the preamble limiting as

to cell search is particularly appropriate because the patentee used the term “cell search” in a

special way in these patents. See, e.g., ’031 Patent at 1:39–44, 2:14–27 & 41:42–49.

        (2) Analysis

“In general, a preamble limits the invention if it recites essential structure or steps, or if it is

‘necessary to give life, meaning, and vitality’ to the claim.” Catalina Mktg. Int’l, Inc. v.

Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (quoting Pitney Bowes, Inc. v. Hewlett-

Packard Co., 182 F.3d 1298, 1305 (Fed. Cir. 1999)); see, e.g., Eaton Corp. v. Rockwell Int’l Corp.,

323 F.3d 1332, 1339 (Fed. Cir. 2003) (“When limitations in the body of the claim rely upon and

derive antecedent basis from the preamble, then the preamble may act as a necessary component

of the claimed invention.”); C.W. Zumbiel Co. v. Kappos, 702 F.3d 1371, 1385 (Fed. Cir. 2012)



                                                  10
(finding preambles limiting because “‘containers’ as recited in the claim body depend on ‘a

plurality of containers’ in the preamble as an antecedent basis”). “Conversely, a preamble is not

limiting ‘where a patentee defines a structurally complete invention in the claim body and uses the

preamble only to state a purpose or intended use for the invention.’” Catalina, 289 F.3d at 808

(quoting Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).

       Also, “the purpose or intended use of the invention . . . is of no significance to claim

construction . . . .” See Pitney Bowes, 182 F.3d at 1305. This principle has sometimes been

characterized as “the presumption against reading a statement of purpose in the preamble as a

claim limitation.” Marrin v. Griffin, 599 F.3d 1290, 1294–95 (Fed. Cir. 2010); see Allen Eng’g

Corp. v. Bartell Indus., 299 F.3d 1336, 1346 (Fed. Cir. 2002) (“Generally, the preamble does not

limit the claims.”); see also Acceleration Bay, LLC v. Activision Blizzard Inc., 908 F.3d 765, 769–

71 (Fed. Cir. 2018) (in preamble reciting “[a] computer network for providing an information

delivery service for a plurality of participants,” finding “information delivery service” to be non-

limiting because it “merely describe[s] intended uses for what is otherwise a structurally complete

invention”).

       Claims 1 and 8 of the ’031 Patent recite (emphasis added):

       1. A method of performing cell search in a mobile station of a wireless
       communication system, the method comprising:
               searching a primary synchronization sequence (PSS) carrying partial
       information of a cell identification, wherein the PSS is one of a plurality of different
       PSSs that the wireless communication system employs,
               searching at least one secondary synchronization sequence (SSS) carrying
       remaining information of the cell identification, and
               identifying a cell ID using the PSS and the at least one SSS,
               wherein the PSS is repeatedly disposed in at least two symbols in a frame,
       and different SSSs are disposed in at least two symbols in the frame.

       ***




                                                  11
       8. An apparatus for performing cell search in a wireless communication system,
       the apparatus comprising:
               a controller configured to identify a cell ID using a primary synchronization
       sequence (PSS) carrying partial information of a cell identification and at least one
       secondary synchronization sequence (SSS) carrying remaining information of the
       cell identification,
               wherein the PSS is one of a plurality of different PSSs that the wireless
       communication system employs, and the PSS is repeatedly disposed in at least two
       symbols in a frame, and different SSSs are disposed in at least two symbols in the
       frame.

       The “wireless communication system” terms derive antecedent basis from the preambles.

See Convolve, Inc. v. Compaq Computer Corp., 812 F.3d 1313, 1321 (Fed. Cir. 2016) (noting a

“reference to ‘the processor,’ referring back to the ‘a processor’ recited in preamble”). In some

cases, preambles can be limiting where such terms are “defined in greater detail in the preamble.”

Proveris Scientific Corp. v. Innovasystems, Inc., 739 F.3d 1367, 1373 (Fed. Cir. 2014) (“The

phrase ‘the image data’ clearly derives antecedent basis from the ‘image data’ that is defined in

greater detail in the preamble as being ‘representative of at least one sequential set of images of a

spray plume.’”). Further, preambles can be limiting where they “provide antecedent basis for and

are necessary to understand positive limitations in the body of claims.” Pacing Techs., LLC v.

Garmin Int’l, Inc., 778 F.3d 1021, 1024 (Fed. Cir. 2015).

       Nonetheless, “that [a] phrase in the preamble . . . provides a necessary structure for [the]

claim . . . does not necessarily convert the entire preamble into a limitation, particularly one that

only states the intended use of the invention.” TomTom Inc. v. Adolph, 790 F.3d 1315, 1323 (Fed.

Cir. 2015); see also id. (“It was therefore error for the district court to use an antecedent basis

rationale to justify converting this independent part of the preamble into a new claim limitation.”);

Georgetown Rail Equip. Co. v. Holland L.P., 867 F.3d 1229, 1234, 1236–38 (Fed. Cir. 2017)

(preamble language “system for inspecting a railroad track bed, including the railroad track, to be

mounted on a vehicle for movement along the railroad track” not limiting as to “to be mounted on


                                                 12
a vehicle for movement along the railroad track,” even though “railroad track bed” provided

antecedent basis for limitations in body of claim); Marrin, 599 F.3d at 1294–95 (“[T]he mere fact

that a structural term in the preamble is part of the claim does not mean that the preamble’s

statement of purpose or other description is also part of the claim.”).

        Here, the preambles do not further define the “wireless communication system,” and the

“performing cell search” language in the preambles is merely “descriptive” of the limitations set

forth in the body of the claim. See IMS Tech., Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1434

(Fed. Cir. 2000) (“The phrase ‘control apparatus’ in the preamble merely gives a descriptive name

to the set of limitations in the body of the claim that completely set forth the invention.”); see also

Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1358 (Fed. Cir. 2012) (“[I]f the body of the claim

describes a structurally complete invention, a preamble is not limiting where it ‘merely gives a

name’ to the invention, extols its features or benefits, or describes a use for the invention.”)

(quoting Catalina, 289 F.3d at 809).

        In some cases, disclosures in the specification can demonstrate that preamble language is

limiting. See Proveris, 739 F.3d at 1372 (“[T]he preamble may be construed as limiting when it

recites particular structure or steps that are highlighted as important by the specification.”) (citation

omitted); see id. at 1373. Defendants cite various disclosures in the specification regarding cell

searching.   See, e.g., ’031 Patent at Abstract, 2:33–38 (“The present invention provides a

synchronization channel structure and a forward link frame so that a search process for an initial

cell by a mobile station and a search process for an adjacent cell for handover can be easily

performed in an Orthogonal Frequency Division Multiplexing (OFDM) cellular system.”), 10:12–

17 (“A cell searching apparatus of a mobile station according to an embodiment of the present

invention may be varied according to a method of allocating a synchronization channel code of the



                                                   13
present invention which allows the mobile station to easily search for a cell in a cellular system.”)

& 14:4–7 (“The present invention relates to a cell searching method . . . .”).

         These disclosures, however, do not warrant importing a “cell search” limitation into the

bodies of the claims. Defendants urge that “[w]hen a patent thus describes the features of the

‘present invention’ as a whole, this description limits the scope of the invention.” Verizon Servs.

Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1308 (Fed. Cir. 2007); see Corning Glass Works

v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1256–57 (Fed. Cir. 1989) (finding the preamble

“[a]n optical waveguide comprising” to be limiting because the specification demonstrated “the

inventors were working on the particular problem of an effective optical communication system

not on general improvements in conventional optical fibers”). As discussed above, however,

Claims 1 and 8 of the ’031 Patent use the term “cell search” to describe the limitations set forth in

the body of each claim. In other words, Defendants’ arguments based on disclosures in the

specification fair no better than Defendants’ arguments based on the descriptive preamble

language itself.

         Thus, on balance, Defendants fail to overcome “the presumption against reading a

statement of purpose in the preamble as a claim limitation.” Marrin, 599 F.3d at 1294–95; see

Arctic Cat Inc. v. GEP Power Prods., Inc., 919 F.3d 1320, 1328–29 (Fed. Cir. 2019) (finding

“personal recreational vehicle” non-limiting in preamble reciting “power distribution module for

a personal recreational vehicle” because claim body “defines a structurally complete invention”

and the term “merely identifies an intended use for the claimed power distribution module”).

         The Court therefore hereby construes these disputed terms as set forth in the following

chart:




                                                 14
                      Term                                            Construction

 “method of performing cell search in a Not limiting
 mobile station of a wireless communication
 system”

 “apparatus for performing cell search in a Not limiting
 wireless communication system”


(B)B. “cell group” and “group of cells”


                                           “cell group”
                                 (’031 Patent, Claims 3, 4, 10, 11)

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning.                        “a plurality of cell identifiers specified in the
                                                    wireless communications system as a group”
 Alternatively, “a group of at least two cells.”


                                         “group of cells”
                                    (’204 Patent, Claims 7, 13)

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning.                        “a plurality of cell identifiers specified in the
                                                    wireless communications system as a group”


Dkt. No. 176-1 at 32 & 36; Dkt. No. 206 at 7–8; Dkt. No. 225 at 12; Dkt. No. 253-2 at 2 & 5–6.

       Shortly before the start of the December 5, 2019 hearing, the Court provided the parties

with the following preliminary construction for both of these disputed terms: “plurality of cells

that are classified in a wireless communication system as a group.”

       (1) The Parties’ Positions

       Plaintiff argues that Defendants’ proposed constructions should be rejected because “[t]he

patents never refer to anything being ‘specified in the wireless communications system,’ whether


                                                   15
as a group or as anything else.” Dkt. No. 206 at 9. Plaintiff also argues: “Defendants’ proposed

construction appears to require that the groups be expressly specified somewhere—apparently in

some directory never mentioned in the patents—rather than being formulaically ascertainable in

this manner. There is no support for such a vague and extraneous requirement.” Id. (emphasis in

original).

        Defendants respond that “[t]he patents consistently use the term ‘cell group’ to refer to

these groups in which the cell identifiers in the system are divided.” Dkt. No. 225 at 12.

Defendants argue: “Plaintiff’s proposal of ‘cell group’ seeks to cover any arbitrary set of cells,

regardless of whether they were specified in the wireless system as a group. This proposal is

improperly broad and renders meaningless the word ‘group’—indeed, ‘grouping’ the cells is the

purpose of the alleged invention, as shown above.” Id. (citation omitted).

        Plaintiff replies that “Defendants apparently concede—as they must—that the patents

never refer to any groups being ‘specified in the wireless communications system,’ and further

that this language has no meaning for a POSITA.” Dkt. No. 234 at 4. Plaintiff submits that the

“groups” are not random but rather “the patent allows cell identifiers to be derived formulaically,

rather than based on some directory or database never mentioned in the patents or the art.” Id.

        (2) Analysis

        Claim 3 of the ’031 Patent, for example, depends from Claim 1, and Claims 1 and 3 of the

’031 Patent recite (emphasis added):

        1. A method of performing cell search in a mobile station of a wireless
        communication system, the method comprising:
               searching a primary synchronization sequence (PSS) carrying partial
        information of a cell identification, wherein the PSS is one of a plurality of different
        PSSs that the wireless communication system employs,
               searching at least one secondary synchronization sequence (SSS) carrying
        remaining information of the cell identification, and
               identifying a cell ID using the PSS and the at least one SSS,


                                                   16
               wherein the PSS is repeatedly disposed in at least two symbols in a frame,
       and different SSSs are disposed in at least two symbols in the frame.

       ***

       3. The method of claim 1, wherein the remaining information of the cell
       identification is information of a cell group to which the mobile station belongs.

Both sides cite Figure 4 of the ’031 Patent, which is reproduced here:




       Defendants argue, for example, that under Plaintiff’s proposed interpretation “Sol IP could

point to cells number 0, 17, and 127 in Figure 4 and call them a cell group, even though those cells

have never been identified or treated as a group by the network.” Dkt. No. 225 at 13.

       The specification discloses:

       The method of allocating a code according to the present invention introduces a
       two-step grouping concept which divides the cell identifiers used in a system into
       more than one cell group and divides each of the cell groups again into more than
       one cell sub-group.

       ***

       FIG. 4 shows an example in which there is one cell identifier per cell sub-groups in
       the second method of allocating a code. This case does not depart from the scope
       of the present invention. For convenience, the case illustrated in FIG. 4 is referred
       to as a “fourth method of allocating a code.”



                                                 17
       According to the fourth method of allocating a code, the number of the cell
       identifiers can be allocated to be a multiplication of the number of the primary
       synchronization channel sequences (cell groups) and the number of the hopping
       code words of the secondary synchronization channel.

       For example, when the total number of the cell identifiers is 128, each cell identifier
       can be expressed as a combination of 8 primary synchronization channel sequences
       and 16 hopping code words of the secondary synchronization channel (hopping
       code word identifiers) (that is, 128=8x16).

       In this case, all cell identifiers are classified into 8 groups according to the primary
       synchronization channel sequences and each group is comprised of 16 cell
       identifiers. Each group (cell groups) is specified by each different primary
       synchronization channel sequence and the cell identifiers included in each group
       can be allocated to be one-to-one mapped to hopping code words of the secondary
       synchronization channel (hopping code word identifiers).

       ***

       Ultimately, a combination of the sequence numbers of the primary synchronization
       channel and the hopping code word identifiers of the secondary synchronization
       channel obtains cell identifiers.

’031 Patent at 10:29–33, 11:65–12:21 & 12:46–49 (emphasis added).

       These disclosures explain that a “system” can include cells that can be “divide[d]” into

“cell groups.” Id. at 10:29–33. Defendants’ proposed interpretation is therefore consistent with

the specification. Further, Plaintiff’s own expert opines that “the patents disclose examples of

being ‘divided into [] cell groups,’ which a POSITA [(person of ordinary skill in the art)] would

recognize does not result in arbitrary groupings.” Dkt. No. 208-2, Oct. 11, 2019 Wells Rebuttal

Decl. at ¶ 98.

       To address Plaintiff’s concern that Defendants’ proposal of “specified” might be

interpreted as requiring a distinct directory or database, the Court presented the parties with a

preliminary construction of the disputed terms as meaning (emphasis added): “plurality of cells

that are classified in a wireless communication system as a group.” At the December 5, 2019

hearing, Defendants were amenable to the Court’s preliminary construction. Plaintiff expressed


                                                  18
concern that the word “classified” might be construed or misconstrued by experts at later stages of

this litigation.   Plaintiff proposed that the Court should replace “classified” with “used.”

Defendants replied that whereas “used” is vague, “classified” is sufficiently clear and is supported

by the specification. See ’031 Patent at 11:65–12:21. On balance, the Court finds that “classified”

is appropriate.

        The Court therefore hereby construes “cell group” and “group of cells” to mean

“plurality of cells that are classified in a wireless communication system as a group.”

(B)C. “synchronization sequence” Terms


       “primary synchronization sequence (PSS) carrying partial information of a cell
                                      identification”
                                 (’031 Patent, Claims 1, 8)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning                        “primary synchronization sequence (PSS)
                                                   carrying cell group ID”
 Alternatively,  “primary   synchronization
 sequence (PSS) carrying a portion of a cell
 identification”


  “secondary synchronization sequence (SSS) carrying remaining information of the cell
                                    identification”
                               (’031 Patent, Claims 1, 8)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning.                       “secondary synchronization sequence (SSS)
                                                   carrying cell ID within a cell group”
 Alternatively, “secondary synchronization
 sequence (SSS) carrying the rest of the cell
 identification”




                                                 19
    “a first indicator is identified based on the first primary synchronization sequence”
                                      (’976 Patent, Claim 9)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 Plain and ordinary meaning.                     “an indicator of cell group ID is identified
                                                 based on the first primary synchronization
 Alternatively, “a first indicator is identified sequence”
 using the first primary synchronization
 sequence”


 “a second indicator is identified based on the first secondary synchronization sequence”
                                    (’976 Patent, Claim 9)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 Plain and ordinary meaning.                      “an indicator of cell ID within a cell group is
                                                  identified based on the first secondary
 Alternatively, “a second indicator is identified synchronization sequence”
 using the first secondary synchronization
 sequence”


    “wherein the remaining information of the cell identification is information of a cell
                       group to which the mobile station belongs”
                                (’031 Patent, Claims 3, 10)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 Plain and ordinary meaning, where “cell Indefinite
 group” has the meaning proposed by Sol IP.


  “wherein the partial information is information to identify a cell within the cell group”
                                (’031 Patent, Claims 4, 11)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 Plain and ordinary meaning, where “cell Indefinite
 group” has the meaning proposed by Sol IP.


Dkt. No. 176-1 at 27–35; Dkt. No. 206 at 9–10; Dkt. No. 225 at 7 & 11; Dkt. No. 253-2 at 1–4.


                                                20
        Shortly before the start of the December 5, 2019 hearing, the Court provided the parties

with the following preliminary constructions:

                      Term                                    Preliminary Construction

 “primary synchronization sequence (PSS) “primary synchronization sequence (PSS)
 carrying partial information of a cell carrying a portion of information that identifies
 identification”                         a cell”

 “secondary synchronization sequence (SSS) “secondary synchronization sequence (SSS)
 carrying remaining information of the cell carrying the remainder of the information that
 identification”                            identifies the cell”

 “a first indicator is identified based on the first Plain meaning
 primary synchronization sequence”

 “a second indicator is identified based on the Plain meaning
 first secondary synchronization sequence”

 “wherein the remaining information of the cell Plain meaning
 identification is information of a cell group to
 which the mobile station belongs”                (Not indefinite)

 “wherein the partial information is information Plain meaning
 to identify a cell within the cell group”
                                                 (Not indefinite)


        (1) The Parties’ Positions

        Plaintiff argues that Defendants’ proposed constructions should be rejected because “the

PSS could provide group information, member information, or some partial combination of the

two, with the SSS providing the rest of the information.” Dkt. No. 206 at 11. Plaintiff urges that

Defendants’ proposals improperly import limitations from certain disclosed embodiments and,

moreover, exclude other disclosed embodiments. Id. Further, Plaintiff points to dependent Claims

3, 4, 10, and 11 of the ’031 Patent, arguing that “defendants’ proposed constructions of the base

claims would make it logically impossible to satisfy the dependent claims.” Id. at 12 (emphasis in

original).

                                                 21
       Defendants respond that “[t]he specification of the Cell Search Patents mandates that the

claimed ‘primary synchronization signal’ (‘PSS’) carries the cell group ID and the claimed

‘secondary synchronization signal’ (‘SSS’) carries the cell ID within the group.” Dkt. No. 225

at 7. Defendants argue: “There is no disclosure of any kind suggesting that the inventors were in

possession of an invention that used the SSS to identify the cell group and the PSS to identify the

Cell ID within the group. Construing these terms otherwise, as Sol IP urges, would bestow claim

scope that exceeds the specifications’ written descriptions and render them indefinite.” Id. at 8.

       Further, Defendants argue that “[w]here, as here, the totality of the specification compels

a specific construction of a term in the independent claim, a dependent claim cannot trump the

totality of the specification and broaden the independent claim’s scope,” and “[t]he dependent

claims relied upon by Sol IP were added by amendment during prosecution.” Id. at 9. Finally, as

to the “wherein” terms, Defendants respond that “Claims 3, 4, 10, and 11 are indefinite because

they contradict the proper scope of the independent claims,” which “requires that the PSS identifies

the cell group and the SSS identifies the cell ID within the group.” Id. at 11.

       Plaintiff replies that “Defendants dismiss the dependent claims as added during

prosecution—ignoring that they were added at the same time as the independent claims, making

their probative value on the construction of those independent claims all the stronger.” Dkt.

No. 234 at 5 (emphasis in original). Plaintiff also argues that “the specification teaches the

embodiments addressed by the dependent claims.” Id. at 5–6.

       (2) Analysis

       Turning first to the “indicator” terms, Claim 9 of the ’976 Patent recites (emphasis added):

       9. A method of generating and transmitting downlink transmission by a base station
       in a wireless communication system, the method comprising:
               generating a first primary synchronization sequence;
               generating a second primary synchronization sequence;


                                                 22
                   generating a first secondary synchronization sequence;
                   generating a second secondary synchronization sequence; and
                   transmitting the downlink transmission including the first and second
          primary synchronization sequences and the first and second secondary
          synchronization sequences, wherein the downlink transmission comprises a
          plurality of subframes sequentially arranged in time domain, each of the plurality
          of subframes containing a plurality of symbols sequentially arranged in time
          domain, wherein a first subframe in the downlink transmission includes a first
          symbol representing the first primary synchronization sequence, and wherein a
          second subframe in the downlink transmission includes a second symbol
          representing the first secondary synchronization sequence,
                   wherein a first indicator is identified based on the first primary
          synchronization sequence, a second indicator is identified based on the first
          secondary synchronization sequence, and a cell identifier is identified based on the
          first indicator and the second indicator,
                   wherein the first subframe includes a third symbol representing a second
          secondary synchronization sequence, the third symbol being directly adjacent to the
          first symbol, and wherein the second subframe includes a fourth symbol
          representing a second primary synchronization sequence, the fourth symbol being
          directly adjacent to the second symbol.

          These recitals regarding a “first indicator” and a “second indicator” include no suggestion

of requiring a “cell group ID” or a “cell ID.” Further, although the recital that “a cell identifier is

identified based on the first indicator and the second indicator” necessarily involves both the first

primary synchronization sequence and the first secondary synchronization sequence, this “based

on” language does not specify what information is conveyed by each sequence.

          Claims 1, 3, and 4 of the ’031 Patent2 recite (emphasis added):

          1. A method of performing cell search in a mobile station of a wireless
          communication system, the method comprising:
                  searching a primary synchronization sequence (PSS) carrying partial
          information of a cell identification, wherein the PSS is one of a plurality of different
          PSSs that the wireless communication system employs,
                  searching at least one secondary synchronization sequence (SSS) carrying
          remaining information of the cell identification, and
                  identifying a cell ID using the PSS and the at least one SSS,
                  wherein the PSS is repeatedly disposed in at least two symbols in a frame,
          and different SSSs are disposed in at least two symbols in the frame.


2
    Claims 8, 10, and 11 of the ’031 Patent are similar to Claims 1, 3, and 4, respectively.

                                                     23
       ***

       3. The method of claim 1, wherein the remaining information of the cell
       identification is information of a cell group to which the mobile station belongs.

       4. The method of claim 3, wherein the partial information is information to identify
       a cell within the cell group.

       Defendants cite authority that “a dependent claim cannot change the scope of an

independent claim whose meaning is clear on its face.” Multilayer Stretch Cling Film Holdings,

Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1360 (Fed. Cir. 2016); see N. Am. Vaccine, Inc. v. Am.

Cyanamid Co., 7 F.3d 1571, 1577 (Fed. Cir. 1993) (“While it is true that dependent claims can aid

in interpreting the scope of claims from which they depend, they are only an aid to interpretation

and are not conclusive. The dependent claim tail cannot wag the independent claim dog.”).

       Here, independent claims 1 and 8 of the ’031 Patent include no suggestion of requiring a

“cell group ID” or a “cell ID.” Instead, dependent claims specify that the “remaining information”

and the “partial information” are cell group and cell within a group, respectively. The doctrine of

claim differentiation therefore weighs against Defendants’ proposed constructions. See Phillips,

415 F.3d at 1315 (“[T]he presence of a dependent claim that adds a particular limitation gives rise

to a presumption that the limitation in question is not present in the independent claim.”); see also

Wenger Mfg., Inc. v. Coating Mach. Sys., Inc., 239 F.3d 1225, 1233 (Fed. Cir. 2001) (“Claim

differentiation, while often argued to be controlling when it does not apply, is clearly applicable

when there is a dispute over whether a limitation found in a dependent claim should be read into

an independent claim, and that limitation is the only meaningful difference between the two

claims.”).

       Defendants submit that the dependent claims here at issue were added after the filing of

the original patent application. See Dkt. No. 225-2, May 16, 2012 Response Under 37 C.F.R.



                                                 24
§1.111 at 2–3. Also, as to other disputed terms in the present case (see Dkt. No. 226 at 6 & 11),

Defendants submit authority that later-added dependent claims “cannot overcome the claim scope

that is unambiguously prescribed by the specification.”          Cave Consulting Grp., LLC v.

OptumInsight, Inc., 725 F. App’x 988, 995 (Fed. Cir. Mar. 21, 2018). Plaintiff replies that the

patentee added these dependent claims as part of the same amendment that added the independent

claims at issue. See Dkt. No. 225-2, May 16, 2012 Response Under 37 C.F.R. §1.111 at 2–3.

Regardless, however, the doctrine of claim differentiation carries at least some weight in the

present circumstances; Defendants cite no authority for disregarding the doctrine here. The Court

nonetheless considers Defendants’ arguments as to purported “claim scope that is unambiguously

prescribed by the specification.” Cave Consulting, 725 F. App’x at 995.

       Turning to the specification, Defendants argue that “[e]very claimed embodiment requires

the PSS to carry the cell group and the SSS to carry the cell ID within the group.” Dkt. No. 225

at 7. Defendants highlight, for example, the following disclosure in the specification:

       The method of allocating a code according to the present invention introduces a
       two-step grouping concept which divides the cell identifiers used in a system into
       more than one cell group and divides each of the cell groups again into more than
       one cell sub-group.

’031 Patent at 10:29–33. This statement, however, does not specify what information is conveyed

by each of a primary synchronization sequence and a secondary synchronization sequence.

Further, whereas Defendants propose that the PSS carries “cell group ID” and the SSS carries “cell

ID within a cell group,” the specification discloses an embodiment in which the PSS may identify

one cell identifier among multiple cell identifiers. See ’031 Patent at 12:27–33. The contrary

opinion of Defendants’ expert—that this disclosure refers to the order in which the cell ID and cell

group ID are examined (rather than which sequence carries which ID)—is unpersuasive. See Dkt.

No. 208-3, Sept. 11, 2019 Haimovich Decl. at ¶ 64.


                                                 25
       Defendants cite seven allocation methods disclosed in the specification. See ’031 Patent

at 10:44–13:22. Defendants urge that the first four disclosed methods should be found limiting

because the claim language here at issue pertains to only the first four disclosed methods.

       The specification refers to these methods as “embodiment[s]” or “example[s]” (id. at

10:49–51, 11:4–6, 11:24–26, 11:65–67, 12:50–51, 12:56–58 & 13:4–6), and Defendants fail to

justify importing specific features of these particular embodiments into the claims. See Phillips,

415 F.3d 1323 (“[A]lthough the specification often describes very specific embodiments of the

invention, we have repeatedly warned against confining the claims to those embodiments.”).

       Defendants also argue that “[t]here is no disclosure of any kind suggesting that the

inventors were in possession of an invention that used the SSS to identify the cell group and the

PSS to identify the Cell ID within the group.” Dkt. No. 225 at 8. Although this argument may

perhaps bear upon issues of enablement or written description, Defendants fail to show that this

issue is relevant in the present claim construction proceedings. Defendants point to Federal Circuit

authority regarding avoiding a proposed claim construction that would render a claim indefinite,

Geneva Pharm., Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1384 (Fed. Cir. 2003), but the

Federal Circuit stated in Phillips that “we have certainly not endorsed a regime in which validity

analysis is a regular component of claim construction,” 415 F.3d at 1327.

       The Court therefore rejects Defendants’ proposed constructions as to the “synchronization

sequence” terms. Because Defendants’ indefiniteness arguments as to dependent Claims 3, 4, 10,

and 11 of the ’031 Patent are premised on Defendants’ proposed constructions as to the

“synchronization sequence” terms, the Court also rejects Defendants’ indefiniteness arguments,

and no further construction is necessary as to those dependent claims.




                                                 26
         As to the disputed terms that recite “partial information” and “remaining information,”

“some construction of the disputed claim language will assist the jury to understand the claims.”

TQP Dev., LLC v. Merrill Lynch & Co., Inc., No. 2:08-CV-471, 2012 WL 1940849, at *2 (E.D.

Tex. May 29, 2012) (Bryson, J., sitting by designation). As to the other disputed terms presented

here, no further construction is necessary. See O2 Micro, 521 F.3d at 1362 (“[D]istrict courts are

not (and should not be) required to construe every limitation present in a patent’s asserted

claims.”); see also Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010)

(“Unlike O2 Micro, where the court failed to resolve the parties’ quarrel, the district court rejected

Defendants’ construction.”); Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291

(Fed. Cir. 2015).

         The Court accordingly hereby construes these disputed terms as set forth in the following

chart:

                       Term                                          Construction

 “primary synchronization sequence (PSS) “primary synchronization sequence (PSS)
 carrying partial information of a cell carrying a portion of information that
 identification”                         identifies a cell”

 “secondary synchronization sequence (SSS) “secondary synchronization sequence (SSS)
 carrying remaining information of the cell carrying the remainder of the information
 identification”                            that identifies the cell”

 “a first indicator is identified based on the Plain meaning
 first primary synchronization sequence”

 “a second indicator is identified based on Plain meaning
 the first secondary synchronization
 sequence”

 “wherein the remaining information of the Plain meaning
 cell identification is information of a cell
 group to which the mobile station belongs” (Not indefinite)




                                                  27
 “wherein the partial information is Plain meaning
 information to identify a cell within the cell
 group”                                         (Not indefinite)


 V. CONSTRUCTION OF DISPUTED TERMS IN THE ’565, ’571, ’064, ’438, AND ’435
                            PATENTS

          The ’565 Patent, for example, is titled “Method for Generating Downlink Frame, and

Method for Searching Cell” and issued on November 27, 2012. The Abstract of the ’565 Patent

states:

          The present invention relates to a method of generating a downlink frame. The
          method of generating the downlink frame includes: generating a first short sequence
          and a second short sequence indicating cell group information; generating a first
          scrambling sequence and a second scrambling sequence determined by the primary
          synchronization signal; generating a third scrambling sequence determined by the
          first short sequence; scrambling the first short sequence with the first scrambling
          sequence and scrambling the second short sequence with the second scrambling
          sequence and the third scrambling sequence; and mapping the secondary
          synchronization signal that includes the scrambled first short sequence and the
          scrambled second short sequence to a frequency domain.

          Plaintiff submits that “[t]hese patents are related and share substantially similar

specifications.” Dkt. No. 206 at 12. Defendants likewise state that “[t]he ’565, ’571, ’064, ’438,

and ’435 patents share a largely common specification.” Dkt. No. 225 at 14. Plaintiff further

submits that all of these patents claim an earliest priority date of July 20, 2007. Id. at 12–13.

(B)D. “short sequence”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning                 “a binary sequence (or binary code)
                                            representing cell group information that has a
 Alternatively, “binary sequence (or binary length corresponding to half the number of
 code) representing cell group information” sub-carriers allocated to the secondary
                                            synchronization channel”




                                                  28
Dkt. No. 176-1 at 37; Dkt. No. 206 at 13; Dkt. No. 225 at 15; Dkt. No. 253 at 9. The parties submit

that this term appears in Claim 1 of the ’565 Patent, Claims 1 and 5 of the ’571 Patent, Claims 1

and 15 of the ’064 Patent, and Claims 15 and 16 of the ’438 Patent. Id.

       Shortly before the start of the December 5, 2019 hearing, the Court provided the parties

with the following preliminary construction: “binary sequence (or binary code) representing cell

group information that has a length corresponding to half the number of sub-carriers allocated to

the secondary synchronization channel.”

       (1) The Parties’ Positions

       Plaintiff argues that although this disputed term “is defined in the patent specification,” “an

express definition is unnecessary because the dispute solely concerns defendants’ proposal to

import into the claims a requirement that a short sequence be exactly the length described in a

disclosed embodiment.” Dkt. No. 206 at 14. Plaintiff further argues that “defendants cite no

evidence that ‘short’ was intended to distinguish prior art or to otherwise exclude sequences with

length different than that of the disclosed embodiment.” Id.

       Defendants respond that whereas “Defendants’ construction is based on the express

definition recited for this term in the specification,” “Plaintiff’s construction contradicts this

definition in its assertion that a ‘short sequence’ can be any length.” Dkt. No. 225 at 15 (emphasis

in original). Defendants also submit that Plaintiff “cites no case stating that a term can be

disregarded if not used during prosecution to distinguish prior art.” Id. at 18.

       Plaintiff replies: “The word ‘short’ merely refers to length limitations implied elsewhere

in the claims. Indeed, the patentee used ‘short’ to avoid any potential confusion between the

various recited ‘short sequences’ and ‘scrambling sequences.’” Dkt. No. 234 at 6. Plaintiff also

argues that the limitation that the short sequences “are included in the secondary synchronization



                                                 29
signal and are alternately disposed on a plurality of sub-carriers” “already means each of the two

short sequences occupies half the sub-carriers used by the secondary synchronization signal

(SSS).” Id. at 7.

       (2) Analysis

       Claim 1 of the ’565 Patent, for example, recites (emphasis added):

       1. A method of searching a cell by a mobile station, comprising:
               receiving a downlink frame including a primary synchronization signal and
       a secondary synchronization signal; and
               identifying a cell by using the primary synchronization signal and the
       secondary synchronization signal, wherein,
               a first short sequence scrambled with a first scrambling sequence and a
       second short sequence scrambled with a second scrambling sequence and a third
       scrambling sequence are included in the secondary synchronization signal and are
       alternately disposed on a plurality of sub-carriers, and
               the first short sequence and the second short sequence indicate cell group
       information, the first scrambling sequence and the second scrambling sequence are
       determined based on the primary synchronization signal, and the third scrambling
       sequence is determined based on the first short sequence.

       Claims 1 and 5 of the ’571 Patent, Claims 1 and 15 of the ’064 Patent, and Claims 1 and 15

of the ’438 Patent are similar as to the recitals of “short sequence.”

       The specification of the ’565 Patent discloses:

       A short sequence (wn) is a binary sequence (or binary code) representing cell group
       information. That is, the short sequence (wn) is the binary sequence allocated to a
       cell group number and frame synchronization. Moreover, the length of the short
       sequence corresponds to half of the number of sub-carriers allocated to the
       secondary synchronization channel. In the exemplary embodiment of the present
       invention, it is described that the number of sub-carriers allocated to the secondary
       synchronization channel is 62. However, it is not limited thereto. Accordingly, the
       short sequence length according to the exemplary embodiment of the present
       invention is 31.

’565 Patent at 7:11–22 (emphasis added). The parties agree that substantially similar disclosures

appear in the ’571 Patent, the ’064 Patent, and the ’438 Patent. See ’571 Patent at 7:59–8:3; see

also ’064 Patent at 7:43–53; ’438 Patent at 7:43–53. As to this disclosure of “secondary



                                                  30
synchronization channel,” Plaintiff states that “[a]s used in the patent specification, SSC

[secondary synchronization channel] refers to the sub-carriers used for the SSS [secondary

synchronization signal].” Dkt. No. 234 at 7 n.5.

       The disclosure at issue begins by stating what a short sequence “is,” and this usage of “is”

weighs in favor of finding a lexicography. See Sinorgchem Co., Shandong v. Int’l Trade Comm’n,

511 F.3d 1132, 1136 (Fed. Cir. 2007) (“[T]he word ‘is’ . . . may signify that a patentee is serving

as its own lexicographer.”) (citation and internal quotation marks omitted); see also CCS Fitness,

Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002) (“[T]he claim term will not receive

its ordinary meaning if the patentee acted as his own lexicographer and clearly set forth a definition

of the disputed claim term in either the specification or prosecution history.”). Further, the word

“moreover” links the disputed language referring to “the short sequence” to the definitional usage

of “is” that refers to “a short sequence.” See id. at 7:14.

       Plaintiff argues that this definition appears in relation to certain “exemplary

embodiment[s].” Id. at 7:1; see id. at 6:66–7:10. Plaintiff cites authority that even if “all of the

embodiments discussed in the patent have a [particular feature], . . . it is not proper to import from

the patent’s written description limitations that are not found in the claims themselves.” Flo

Healthcare Sols., LLC v. Kappos, 697 F.3d 1367, 1375 (Fed. Cir. 2012), abrogated on other

grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).

       Plaintiff’s arguments, however, pertain to portions of the disclosure that expressly refer to

“exemplary embodiment[s].” See id. at 6:66–7:22. The portion of the disclosure cited by

Defendants refers to the term “short sequence” in general rather than with reference to any

particular embodiment. Indeed, the references to “exemplary embodiment[s]” contrast with the

above-discussed more general statements about what a short sequence “is.” See id.



                                                  31
       Plaintiff also urges that “defendants cite no evidence that ‘short’ was intended to

distinguish prior art or to otherwise exclude sequences with length different than that of the

disclosed embodiment.” Dkt. No. 206 at 14. Plaintiff cites no legal authority to support this

argument, and Plaintiff’s position is disfavored by the general proposition that “[a] claim

construction that gives meaning to all the terms of the claim is preferred over one that does not do

so.” See, e.g., Merck & Co., Inc. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005).

Plaintiff likewise fails to persuasively support its contention that the word “short” is “merely

descriptive.” Dkt. No. 206 at 15. Though such arguments might perhaps bear upon whether

preamble language is limiting, here the language at issue appears in limitations in the bodies of the

claims. Admittedly, “surplusage may exist in some claims.” Decisioning.com, Inc. v. Federated

Dep’t Stores, Inc., 527 F.3d 1300, 1312 n.6 (Fed. Cir. 2008) (citation omitted); accord ERBE

Elektromedizin GmbH v. Canady Tech. LLC, 629 F.3d 1278, 1286 (Fed. Cir. 2010). Here,

however, the following principles articulated by the Federal Circuit apply:

       Allowing a patentee to argue that physical structures and characteristics specifically
       described in a claim are merely superfluous would render the scope of the patent
       ambiguous, leaving examiners and the public to guess about which claim language
       the drafter deems necessary to his claimed invention and which language is merely
       superfluous, nonlimiting elaboration. For that reason, claims are interpreted with
       an eye toward giving effect to all terms in the claim.

Bicon, Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006).

       Plaintiff further argues that the limitation that the short sequences “are included in the

secondary synchronization signal and are alternately disposed on a plurality of sub-carriers”

“already means each of the two short sequences occupies half the sub-carriers used by the

secondary synchronization signal (SSS).” Dkt. No. 234 at 7. Plaintiff argues that “‘short’ refers

simply to the fact that two short sequences are ‘included in the secondary synchronization signal.’”

Dkt. No. 206 at 15. In other words, Plaintiff argues that the sequences can be no larger than will


                                                 32
fit within the secondary synchronization signal. See id. But even assuming that this is a plausible

interpretation, where “the specification . . . reveal[s] a special definition given to a claim term by

the patentee that differs from the meaning it would otherwise possess . . . , the inventor’s

lexicography governs.” Phillips, 415 F.3d at 1316.

       Finally, at the December 5, 2019 hearing, Defendants emphasized that nothing in the

specification contradicts the lexicography proposed by Defendants.            In response, Plaintiff

maintained that the “moreover” language in the above-reproduced paragraph is not part of any

lexicography, but Plaintiff was unable to cite any disclosure in the specification as purportedly

being inconsistent with Defendants’ proposal.

       Based on all of the foregoing, the Court hereby construes “short sequence” to mean

“binary sequence (or binary code) representing cell group information that has a length

corresponding to half the number of sub-carriers allocated to the secondary synchronization

channel.”

(B)E. “scrambled” and “scrambled with [a scrambling sequence]”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning.                        “multiplied”

 Alternatively, “scrambled with [a scrambling Alternatively, “scrambled with [a scrambling
 sequence]” means “altered using [a scrambling sequence]” means “multiplied by [a
 sequence]”                                    scrambling sequence]”

Dkt. No. 176-1 at 36–37; Dkt. No. 206 at 16; Dkt. No. 253 at 10; see Dkt. No. 225 at 19. The

parties submit that this term appears in Claim 1 of the ’565 Patent, Claims 1 and 5 of the ’571

Patent, Claims 1, 5, and 15 of the ’064 Patent, Claim 15 of the ’438 Patent, and Claim 1 of the

’435 Patent. Id.




                                                  33
       Shortly before the start of the December 5, 2019 hearing, the Court provided the parties

with the following preliminary constructions:

                      Term                                     Preliminary Construction

 “scrambled with [a scrambling sequence]”           “altered by applying [a scrambling sequence]”

 “scrambled”                                        No construction necessary apart from
                                                    construction of the larger term “scrambled
                                                    with [a scrambling sequence]”


       (1) The Parties’ Positions

       Plaintiff argues that Defendants’ proposal improperly limits “scrambling” to an operation

that is purportedly disclosed as part of a particular embodiment. Dkt. No. 206 at 17. Plaintiff also

submits that “a person of ordinary skill would understand that the description of a scrambling

operation will depend on what mathematical notation is being used.” Id.

       Defendants respond that “[b]eginning with the original Korean provisional language, the

applicants, by clear and unmistakable statements, limited their invention to multiplying by a

scrambling sequence.” Dkt. No. 225 at 19. Defendants argue that Plaintiff “cannot simultaneously

claim priority to an application and disavow its disclosure.” Id. at 21. Further, Defendants submit:

“Despite [Plaintiff’s] assertion that there are myriad ‘logically equivalent’ ways to scramble one

sequence with another (Dkt. No. 206 at 17), the six Korean provisional applications and five

patents at issue here only disclose, imply, or suggest a single scrambling method: element-wise

multiplication by a scrambling sequence, and state that this is the method ‘of the present

invention.’” Dkt. No. 225 at 21 (citation omitted). Finally, as to the opinions of Plaintiff’s expert,

Defendants argue that “even if allowed, Dr. Wells’ rebuttal declaration should be disregarded as

not credible and unreliable.” Id. at 22. Finally, as to Plaintiff’s alternative proposal, Defendants




                                                  34
submit that “[t]he term ‘altered’ appears nowhere in the patents, and [Plaintiff’s] extrinsic evidence

consists of nothing more than Dr. Wells’ unsupported assertions.” Id. at 24.

       Plaintiff replies that “[u]nable to refute the undisputed meaning of ‘scrambled’ in the

applicable field, [D]efendants allege one sentence in a foreign priority application acts as a

disclaimer,” and “the language defendants point to does not come close to being an ‘unmistakable

disclaimer’ of the scope of the term ‘scrambled.’” Dkt. No. 234 at 9.

       (2) Analysis

       Claim 1 of the ’565 Patent, for example, recites (emphasis added):

       1. A method of searching a cell by a mobile station, comprising:
               receiving a downlink frame including a primary synchronization signal and
       a secondary synchronization signal; and
               identifying a cell by using the primary synchronization signal and the
       secondary synchronization signal, wherein,
               a first short sequence scrambled with a first scrambling sequence and a
       second short sequence scrambled with a second scrambling sequence and a third
       scrambling sequence are included in the secondary synchronization signal and are
       alternately disposed on a plurality of sub-carriers, and
               the first short sequence and the second short sequence indicate cell group
       information, the first scrambling sequence and the second scrambling sequence are
       determined based on the primary synchronization signal, and the third scrambling
       sequence is determined based on the first short sequence.

The specification discloses:

       According to the above-mentioned present invention, interference between sectors
       can be reduced by scrambling the short sequences due to the scrambling sequences,
       thereby improving performance for searching cells.

’565 Patent at 3:40–43 (emphasis added). The patents-in-suit thus refer to “scrambling” in the

context of reducing interference between cells.

       Defendants argue that “the six Korean provisional applications and five patents at issue

here only disclose, imply, or suggest a single scrambling method: element-wise multiplication by

a scrambling sequence, and state that this is the method ‘of the present invention.’” Dkt. No. 225



                                                  35
at 21. Defendants submit a certified translation of a Korean patent application, which includes the

following:

       [A] method of applying the scrambling code to obtain the cell ID group efficiently
       by averaging the inter-sector interference is provided.

       ***

       However, as mentioned above, the number of codes generated by combining two
       binary codes is 961, which is sufficiently larger than 170 or 340 required. Still,
       since 961 codes are produced by a combination of short codes having 31 code
       lengths, the short codes in the combination code can be the same even if the
       combination code number is different. This is one of the factors for reducing cell
       search performance by giving inter-sector interference. In addition, since the
       mobile station receives a synchronization channel and performs cell search, it is
       necessary to reduce the PAPR [(peak-to-average power ratio)] when transmitting
       data in a cell (or sector). As shown in FIG. 4, in order to solve these two problems,
       the present invention proposes a method of multiplying the above-mentioned upper
       / lower binary codes by the scrambling code as follows.

Dkt. No. 225-4, July 20, 2007 Korean Patent Application No. 10-2007-0072837 at ¶¶ 3 & 22

(emphasis added); see id. at ¶¶ 23–27 & 32–35.

       The patents-in-suit incorporate-by-reference this Korean patent application. See ’565

Patent at 1:8–16 (“the entire contents of which are incorporated herein by reference”); see also

’571 Patent at 1:8–16; ’064 Patent at 1:7–17; ’438 Patent at 1:7–19; ’435 Patent at 1:7–21. Also

of note, Plaintiff claims priority to the July 20, 2007 Korean provisional patent application filing

date. See Dkt. No. 225-3, Plaintiff’s First Amended Infringement Disclosures at 12.

       Defendants urge that “[w]hen a patent thus describes the features of the ‘present invention’

as a whole, this description limits the scope of the invention.” Verizon, 503 F.3d at 1308; see

Pacing Techs., 778 F.3d at 1024–25 (collecting cases); see also Regents of Univ. of Minn. v. AGA

Med. Corp., 717 F.3d 929, 936 (Fed. Cir. 2013).

       Although this passage refers to “the present invention,” the qualification that this is what

the present invention “proposes” weighs against finding any clear and unmistakable disclaimer.


                                                 36
See Massachusetts Inst. of Tech. v. Shire Pharm., Inc., 839 F.3d 1111, 1119 (Fed. Cir. 2016) (“The

party seeking to invoke prosecution history disclaimer bears the burden of proving the existence

of a ‘clear and unmistakable’ disclaimer that would have been evident to one skilled in the art.”)

(citation and quotation marks omitted); see also Omega Eng’g, Inc, v. Raytek Corp., 334 F.3d

1314, 1325 (Fed. Cir. 2003) (“To balance the importance of public notice and the right of patentees

to seek broad patent coverage, we have thus consistently rejected prosecution statements too vague

or ambiguous to qualify as a disavowal of claim scope.”). Further, Defendants’ reliance on the

word “multiplying” in a translation of the foreign application is troubling because “multiplying”

appears nowhere in the claims or the specifications of the patents here at issue (other than in

material incorporated by reference, as above). Instead, the claims recite merely “scrambled,”

which, as noted above, refers to a particular technique for reducing interference. ’565 Patent 3:40–

43.

       Further, Plaintiff’s expert opines that “scrambling” is a well-known term in the relevant art

and refers generically to altering a signal in a controlled manner for some desired purpose. Dkt.

No. 208-1, Sept. 11, 2019 Wells Decl. at ¶ 136. Defendants’ expert offers no opinion on whether

“scrambling” has a well-known meaning in the relevant art. See Dkt. No. 208-3, Sept. 11, 2019

Haimovich Decl. at ¶¶ 46–55. Defendants’ expert relies instead on purported limiting statements

in the intrinsic record. See id.

       Defendants submit that “[t]he issued patents also universally refer to the output of the

‘scrambling’ operation as a ‘product,’ consistent with the description of a multiplication operation,

rather than an addition or XOR operation.” Dkt. No. 225 at 21. The specifications indeed refer to

a “product” of a sequence and a scrambling sequence. See, e.g., ’565 Patent at 8:31–38 (“each

element of a first sequence c0, according to the second method of generating the secondary



                                                 37
synchronization signal is a product of each element of the first short sequence w0 and each element

of the scrambling sequence Pj,o,1 corresponding thereto”), 9:26–33, 9:45–52 & 10:34–42.

       Defendants submit multiple technical dictionary definitions that refer to the result of a

multiplication operation as a “product” (as opposed to the result of an addition operation, which is

referred to as a “sum”). See Dkt. No. 225-7, IBM Dictionary of Computing 534, 661 (1994); see

also Dkt. No. 225-8, The New IEEE Standard Dictionary of Electrical and Electronics Terms

1011, 1308 (5th ed. 1993); Dkt. No. 225-9, Chambers Dictionary of Science and Technology 918

(1999) (“product (Maths) See multiplication”).

       On balance, however, interpreting “scrambled” in this manner would improperly import a

limitation from particular disclosed embodiments, particularly in the absence of any clear and

unmistakable disclaimer. See Phillips, 415 F.3d at 1323; see, e.g., Omega Eng’g, 334 F.3d at

1325. The Court therefore rejects Defendants’ proposed interpretation.

       Nonetheless, “some construction of the disputed claim language will assist the jury to

understand the claims.” TQP, 2012 WL 1940849, at *2. Plaintiff proposes that “scrambled with

[a scrambling sequence]” means “altered using [a scrambling sequence].” Defendants’ expert

opines that Plaintiff’s alternative proposal should be rejected because: “A scrambling element of

‘1’ would not change or alter any element of a short sequence it multiplied. Therefore, at most,

only some elements of a binary short sequence will be changed or ‘altered’ when multiplied by a

binary scrambling sequence.” Dkt. No. 208-3, Sept. 11, 2019 Haimovich Decl. at ¶ 55; see id. at

¶ 54. Because the Court rejects Defendants’ proposal of requiring multiplying, Defendants’

arguments as to Plaintiff’s alternative proposed construction are unavailing. Still, Plaintiff’s

proposal of “using” is potentially unclear. Instead, “by applying” will better convey the manner




                                                 38
in which the scrambling sequence must be utilized. At the December 5, 2019 hearing, Plaintiff

was amenable to the Court’s preliminary constructions (set forth above).

         Finally, all of the claims of the relevant patents use the word “scrambled” as part of a larger

“scrambled with [a scrambling sequence]” term. See ’565 Patent, Cl. 1; see also ’571 Patent, Cls.

1 & 5; ’064 Patent, Cls. 1, 5 & 15; ’438 Patent, Cl. 15; ’435 Patent, Cl. 1. The term “scrambled”

therefore need not be construed apart from construction of “scrambled with [a scrambling

sequence].”

         The Court accordingly hereby construes these disputed terms as set forth in the following

chart:

                       Term                                            Construction

 “scrambled with [a scrambling sequence]”            “altered by       applying     [a    scrambling
                                                     sequence]”

 “scrambled”                                         No construction necessary apart from
                                                     construction of the larger term “scrambled
                                                     with [a scrambling sequence]”


                                         VI. CONCLUSION

         The Court adopts the constructions set forth in this opinion for the disputed terms of the

patents-in-suit. The parties are ordered to not refer to each other’s claim construction positions in

the presence of the jury. Likewise, in the presence of the jury, the parties are ordered to refrain

from mentioning any portion of this opinion, other than the actual definitions adopted by the Court.

The Court’s reasoning in this order binds the testimony of any witnesses, and any reference to the

claim construction proceedings is limited to informing the jury of the definitions adopted by the

Court.




                                                   39
SIGNED this 3rd day of January, 2012.
SIGNED this 16th day of December, 2019.




                                        ____________________________________
                                        ROY S. PAYNE
                                        UNITED STATES MAGISTRATE JUDGE




                                 40
